        Case 1:19-cv-09255-MKV-SN Document 47 Filed 03/02/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com



                                                             March 2, 2021

Via ECF
Honorable Judge Mary Kay Vyskocil
United States Courthouse
500 Pearl St.
New York, NY 10007

                          Re: Garcia Alvarez et al v. Dyckman Electronics Center, Inc. et al
                              19-cv-09255-ALC-SN



Your Honor:

         We represent Plaintiff in the above referenced matter. We write to respectfully request
the letter response to Your Honor’s show cause (ECF # 46) be considered timely filed. Due to
the ecf system not working properly on March 1, 2021, the undersigned was unable to file the
letter response on ecf. Accordingly, as a precaution, the undersigned emailed the letter response
to Your Honor’s chambers. Therefore, we respectfully request our submission be considered
timely filed.

                                                             Respectfully Submitted,

                                                             /s/ Gennadiy Naydenskiy
                                                             Gennadiy Naydenskiy




                          Certified as a minority-owned business in the State of New York
